SANDERS commenced his suit in the Bairdstown district court against Matthews and others. A piarles •capias was directed to the sheriff of-- — -— county, and was returned executed on some of the defendants hy the sheriff of Bullitt (a county within the district). The other defendants had been taken under the capias and alias
The steps Were regularly taken in the office^ and a judgment entered and writ of inquiry awarded at the August rules> 1804. On the 23rd day of March, 1305, being in term time, the record states that the parties appeared by their attornies and consented “ that the suit be laid over till Monday next.’*
On the 30th of said month, on the motion of defendants, the cause was remanded to the rules for the blank in the pluries, and to stand in the same situation as if the pluries had not issued. The plaintiff insisted the objection was too late at that state of the cause, and prayed the court to proceed with the trial, and filed his exceptions to the opinion of the court in remanding the cause and refusing to proceed with the trial.
He produced a copy of the record to the court of appeals, and moved the court for a peremptory mandamus to compel the court below to reinstate the cause on the issue docket, and to proceed with the trial.
The Court sustained the motion, and awarded a peremptory mandamus.*

 See the note to the cafe Morgan vs. the Regifter, poft.